Citation Nr: 1217011	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to October 1969.  He died in June 1999.  The appellant is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a February  2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran died in June 1999.

2.  The Veteran's death certificate lists the immediate cause of his death as malignant hepatocellular carcinoma.

3.  At the time of his death, the Veteran was not service connected for any disabilities.

4.  It is not shown that a disease or injury of service origin played any role in causing or hastening the Veteran's death.


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 3.312 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).

Service connection may also be established if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in June 1999.  His death certificate lists the immediate cause of his death as malignant hepatocellular carcinoma.  No other conditions were listed as significant conditions contributing to the cause of the Veteran's death, but not related to the disease that actually caused death.

At the time of his death, the Veteran was not service connected any disabilities. Moreover, a review of his service treatment records does not reveal evidence of any medical impairment at separation, aside from his report of periodic cramps in his legs, and it is noted that no disability was found by the Veteran's separation physical.  No cancer (to include malignant hepatocellular carcinoma) was noted while the Veteran was in service, at separation from service, or for many years after service.  

In fact, the Veteran was not diagnosed with cancer until 1999, nearly 30 years after he separated from service.   

To this end, no medical opinion has been submitted even suggesting that the Veteran's malignant hepatocellular carcinoma may have either begun during or have otherwise caused by his military service.  Moreover, no medical opinion of record has been submitted suggesting that any disease or disability other than malignant hepatocellular carcinoma either caused or contributed to the cause of the Veteran's death. 

As such, there is no direct evidence that the Veteran's malignant hepatocellular carcinoma, the only disease which was noted to have caused the Veteran's death on his death certificate, either began during or was otherwise caused by the Veteran's military service, to include any exposure therein.

The appellant has advanced several theories as to why she believes service connection for the cause of the Veteran's death should be granted.  In her notice of disagreement, she asserted that after returning from service, the Veteran was diagnosed with diabetes mellitus, depression, liver problems, neuropathy, cancer, and many other complications, which she believed were related to Agent Orange exposure during service.
  
At an informal hearing with a DRO in March 2009, the appellant asserted that the Veteran was in Vietnam, that he had diabetes mellitus, and that his diabetes mellitus caused, or contributed to cause, his death.

In a letter received in April 2009, the appellant asserted that the Veteran had diabetes mellitus at a young age then had a number of complications including peripheral neuropathy, depression, hepatitis C, bladder control, gallbladder, impotence, etc.  It was her opinion that these conditions were contributing causes of the Veteran's death.

It is true that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including Agent Orange, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

The exclusive list of diseases which are covered by this presumption does include diabetes mellitus, but it does not include malignant hepatocellular carcinoma.  38 C.F.R. § 3.309(e).  

The evidence of record does not, however, show that the Veteran served in Vietnam.  The Veteran's service personnel records do not show any indication of foreign service and his DD-214 similarly shows no service outside of the continental U.S.  A close examination of the personnel records shows that while in service, the Veteran was stationed at Ft. Lewis in Washington state, and then at Ft. Eustis in Virginia, and, again, there is no indication that the Veteran ever left the continental U.S. while in service.  

The appellant submitted a series of Armed Forces Liberty Passes, but these passes appear to show that the Veteran was at Ft. Eustis in the U.S. in July 1968, February 1969, and July 1969, providing factual evidence against her own claim.  Given that he enlisted in October 1967 and was discharged in October 1969, it is unclear when the Veteran would have served in Vietnam.  

The appellant also submitted a copy of a booklet entitled "A pocket guide to Vietnam" and a series of photographs dated in 1968-1969.  However, a picture of a military pamphlet alone does not establish service in Vietnam for VA purposes, as it does not actually show that the Veteran was in Vietnam.  Moreover, there is no indication in the photos that they were taken by the Veteran, or that they are of Vietnam.  One photo does show a young soldier who is presumably the Veteran, but again there is no indication that it was taken in Vietnam.  

The appellant also wrote a letter recalling how the Veteran had spoken about Vietnam; and relating a conversation she had had with a person who had reportedly served in Vietnam, but these statements lack firsthand knowledge.  That is, the appellant is relating what the Veteran told her, yet his assertion is refuted by his service personnel records.  Likewise, the mere contention that a friend told the appellant that he had served in Vietnam with the Veteran is considered to be hearsay by the Federal Rules of Evidence and would be prohibited from admission in Federal Court.  See Fed. R. Evid. 802.  While such a statement is not expressly precluded from consideration in this case, the Board is unable to evaluate the credibility of such a statement; and given that it is directly conflicted by personnel records and liberty cards, the Board finds that it is also insufficient to establish Vietnam service.

As described, the Board has considered the entirety of the evidence, but finds that the lack of any indication of foreign service either on the Veteran's DD-214 or in the entirety of his personnel records is more probative than are the appellant's photographs and recollections, and the conclusion must therefore be reached that it is less likely than not that Veteran served in Vietnam during service.

Nevertheless, whether the Veteran actually served in Vietnam is ultimately immaterial as regardless of whether the Veteran served in Vietnam or not, malignant hepatocellular carcinoma is not a disease that is presumptively linked to herbicide exposure.  As such, even if it were to be established that the Veteran served in Vietnam, his death would still not be presumptively service connected, as the cause of his death would not be a disease that has been related to herbicide exposure.

The appellant has argued that the Veteran's diabetes mellitus and related complications were at a very least a contributing cause of the Veteran's death.  However, no diseases were listed on the Veteran's death certificate as contributing causes of his death.  The appellant also acknowledged in her notice of disagreement that she had been unable to find a doctor that would amend the Veteran's death certificate (presumably to relate the cause of his death to his diabetes mellitus).  

This matters, as the appellant lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the appellant disagrees with the conclusion that the Veteran's death is not service connected, she is not considered competent (meaning medical qualified) to address the etiology of the Veteran's cancer (malignant hepatocellular carcinoma).  Similarly, she is not considered to be medically qualified to address the etiology of the Veteran's diabetes mellitus or to establish that the Veteran's diabetes mellitus caused or contributed to causing his death.  As such, her opinion is insufficient to provide the requisite nexus in this case.

As noted above, no cancer was found in service or for many years after service, and no competent evidence has even suggested a link between the Veteran's military service and the cause of his death.  Moreover, no competent evidence has suggested that the Veteran's death was due to anything other than the cancer.  It is not disputed that the Veteran's diabetes mellitus caused significant impairment of his health, as treatment records suggest that it was not well-controlled.  However, the fact remains that the Veteran's malignant hepatocellular carcinoma was discovered in early 1999, and he passed away in less than six months time.  

To be considered a "contributory cause of death" for VA purposes, it must be shown that the condition contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  There is no competent suggestion that diabetes mellitus caused the Veteran to develop malignant hepatocellular carcinoma or that treatment of the malignant hepatocellular carcinoma was in anyway limited by the Veteran's diabetes mellitus.   

As such, the weight of evidence is clearly against the appellant's claim, and her claim is therefore denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in November 2006, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  The letter failed to inform the appellant that the Veteran was not service connected for any disability at the time of his death.  However, because service connection was not in effect for any condition, any failure to notify the appellant of this situation was harmless error.  

Moreover, to the extent that this omission is considered to constitute an error on the part of VA, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial; rather, the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the appellant has not alleged that she was prejudiced in any way by VA's failure to specifically inform her that the Veteran was not service connected for any disability.  Moreover, it is clear from the appellant's statements that she was well aware of what was necessary to establish service connection for the cause of his death, as her arguments addressed herbicide exposure and presumptive service connection, and attempted to show how the Veteran's ailments contributed to causing his death.  As such, any error in notice is considered to be harmless and non-prejudicial. 

The letter also did not inform the appellant how disability ratings and effective dates are established; but in light of the denial of her claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As such, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained all the identified private treatment records.  The Veteran's death certificate was also obtained.  Additionally, the appellant testified at a DRO hearing and was scheduled to testify at a hearing before the Board, but she failed to report.

In a statement, the appellant indicated that the Veteran was treated at the VA hospital beginning in approximately 1980, but she reported stressor having been informed that all the records from this alleged treatment had been destroyed.  She did not ask that the Board make additional efforts to search for such records, and more importantly, the medical evidence that is of record shows that the Veteran's cancer was not diagnosed until approximately 1999.  There is no suggestion that the cancer began during service, or even in the two decades following the Veteran's military service.  Thus, because it has been concluded that the malignant hepatocellular carcinoma caused the Veteran's death and that there were no other conditions that contributed to his death, it is ultimately immaterial what he was treated for more than a decade before his death, since it was not cancer.  As such, the Board concludes that additional efforts to search for medical records are unwarranted in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

A VA examination was not sought.  However, while the appellant argued that the Veteran's diabetes mellitus was a contributory cause of his death, such a conclusory and generalized lay statement is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Here, the evidence of record fully addresses the requisite criteria for service connection, such that it cannot be said that there is insufficient evidence to decide the case.  Therefore, part four of the McLendon test is not met.  Moreover, the competent and credible evidence does not suggest that the Veteran's death may have been either caused or contributed to by a disease or disability of service origin.  As such, the duty to provide an examination has not been triggered.

Accordingly, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


